USCA4 Appeal: 22-6844      Doc: 10         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6844


        KENNETH LEWIS YORK,

                            Plaintiff - Appellant,

                     v.

        J. ANDREWS, Warden,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:21-cv-00080-RAJ-LRL)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Kenneth Lewis York, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6844         Doc: 10       Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Kenneth Lewis York, a federal prisoner, appeals the district court’s order denying

        his requests for postjudgment relief after the district court dismissed his 28 U.S.C. § 2241

        petition, which the court construed as an action raising claims under Bivens v. Six Unknown

        Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). On appeal, we confine

        our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because York’s

        informal brief does not challenge the basis for the district court’s disposition, he has

        forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

        (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

        our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

        court’s judgment. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2